Exhibit 99.1 The Wilber Corporation Announces 106th Consecutive Quarterly Dividend and Dividend Reinvestment and Direct Stock Purchase Plan FOR IMMEDIATE RELEASE DATE: July 31, 2009 FROM: Douglas C. Gulotty, President and CEO PHONE: 607-433-4172 Oneonta, New York, July 31, 2009 – The Board of Directors of The Wilber Corporation (“Company”), parent Company of Wilber National Bank (“Bank”) declared a quarterly dividend of $0.06 per share at its July 31, 2009 meeting.The dividend will be paid on August 28, 2009 to stockholders of record on August 13, 2009.This marks the Company’s 106th consecutive quarterly cash dividend. In related news, on July 16, 2009, the Company filed a registration statement with the Securities and Exchange Commission to offer a Dividend Reinvestment and Direct Stock Purchase Plan.Mr. Douglas C. Gulotty, the Company’s President and CEO commented, “We are excited to offer a Dividend Reinvestment and Direct Stock Purchase Plan for our existing shareholders, as well as new shareholders who wish to purchase our common stock directly from the Company.We believe this Plan will provide a good opportunity for existing and prospective investors to acquire shares in a long standing and profitable company with a regional focus and predominantly regional shareholder base.”A prospectus and enrollment form for the Plan can be obtained from the Company’s Agent, Registrar and Transfer Company: Registrar and Transfer Company 10 Commerce Drive
